DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
The information disclosure statement (IDS) submitted on Jun. 15, 2020 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8, 14 and 19-20 are objected to because of the following informalities:  
Regarding claim 4, the term “allow” in line 1 should be –allows--.
Regarding claim 8, the phrase “the solids recycle streams configured to” in line 3 should be –the solids recycle stream is configured to--.
Regarding claim 14, the term “denifricate” in line 4 appears to be misspelled and shall be interpreted as –denitrify--.
Regarding claims 19-20, the phrase “water treatment system” in line 1 of each claim should be –wastewater treatment system--, for consistency with the preamble of claim 14, upon which claims 19-20 depend.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the phrase “to recycle wastewater” in line 2 renders the claim indefinite because a recycle of wastewater from the third zone to the first zone by a pump appears to be contradictory to the instant specification, which discloses a recycle of solids from the third zone to the first zone by a pump (see Fig. 2-4 and p. 9, lines 4-5 and 31).  It is therefore not clear whether claim 16 requires a pump for recycling wastewater or for recycling solids, however, for the purposes of examination, claim 16 shall be interpreted to require a pump for recycling solids.

Regarding claim 18, the phrase “for pumping wastewater” in line 2 renders the claim indefinite because a pumping of wastewater from the first, second and third zones appears to be contradictory to the instant specification, which discloses a pumping of either solids or effluent from the first, second and third zones (see Fig. 2-4 and p. 9, lines 4-17 and 26-31).  It is therefore not clear whether claim 18 requires pumps for pumping wastewater, or for solids and/or effluent, however, for the purposes of examination, claim 18 shall be interpreted to require pumps for pumping solids and/or effluent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS).

Regarding claim 1, Fitch teaches a wastewater treatment system comprising: 
a plug flow reactor (a plug flow digester 284) (see para. 0014; Fig. 1); 

an effluent stream out of the reactor (the outlet of the plug flow anaerobic digester 284 is coupled to an inlet of the upflow anaerobic sludge blanket digester 288) (see para. 0014).
Fitch does not explicitly state that the plug flow reactor (the digester 284) has at least two zones, wherein the reactor is configured to decouple hydraulic retention time and solids retention time of the reactor and provides removal of phosphorus and/or magnesium from the influent stream.
Fitch further teaches that the decoupling of the hydraulic retention time of the reactor from the solids retention time of the reactor may be achieved by a reactor with at least two zones (decouple the SRT from the HRT by creating separate chambers within a single tank) (see para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plug flow reactor (digester 284) as further taught by Fitch to have at least two zones because such a configuration provides more efficient treatment of both the soluble and suspended solids in a single anaerobic digester (see Fitch, para. 0004 and 0032). 

Regarding claim 3, Fitch teaches the system of claim 1, wherein the zones are configured to facilitate phosphorus and/or magnesium removal (anaerobic digesters solubilize phosphate from waste material; recovery of phosphorus from the bioreactor digestate) (see Fitch, para. 0034-0035).

Regarding claim 4, Fitch teaches the system of claim 1, wherein a first one of the zones allow concurrent thickening and denitrification; a second one of the zones allows thickening, volatile fatty acid production, and/or phosphorus and/or magnesium release; and a third one of the zones allows solids separation (the Fitch plug flow anaerobic digester teaches the claimed reactor structure and therefore it is presumed to be capable of the claimed functions).

Regarding claim 10, Fitch teaches the system of claim 1 further comprising an additional zone for further treatment of the effluent stream (the plug flow anaerobic digester 284 and anaerobic digester 242 have a plurality of downstream treatment units) (see Fitch, Fig. 1-3B).

Regarding claim 11, Fitch teaches the system of claim 10 wherein the additional zone is a phosphorus recovery zone (a struvite processor 306) (see Fitch, Fig. 3A-3B).

Regarding claim 12, Fitch teaches the system of claim 10 wherein the additional zone is a solids thickening zone (solid separation 228; clarifier 252, 302) (see Fitch, Fig. 1-3B).

Regarding claim 13, Fitch teaches the system of claim 10 wherein the additional zone is a solids separation zone (solid separation 228; clarifier 252, 302) (see Fitch, Fig. 1-3B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS) as applied to claim 1 above, and further in view of Matsch et al. (US 4,173,531 A, as cited in the IDS).

Regarding claim 2, Fitch teaches the system of claim 1.
Fitch does not explicitly teach wherein the influent stream comprises a feedstock of waste activated sludge and/or activated sludge mixed liquor.
Matsch teaches a wastewater treatment system, comprising: a reactor, an influent stream into the reactor, and an effluent stream out of the reactor; wherein the influent stream comprises a feedstock of waste activated sludge and/or activated sludge mixed liquor (the remaining phosphate-rich sludge, which is the same as a portion of the sludge from tank 121 that may form part of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the influent stream of Fitch to be a waste activated sludge and/or activated sludge mixed liquor as taught by Matsch because the simple substitution of one known phosphorus-containing element for another phosphorus-containing element achieves predictable results to recover phosphorus as struvite to prevent operation inefficiencies (see Fitch, para. 0034).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS) as applied to claim 1 above, and further in view of Srinivasan et al. (US 2003/0034300 A1, as cited in the IDS).

Regarding claim 5, Fitch teaches the system of claim 1.
Fitch does not explicitly teach wherein the reactor further comprising baffles or walls which separate the zones.
Srinivasan teaches a wastewater treatment system, comprising: a plug flow reactor having at least two zones, wherein the reactor further comprising baffles or walls which separate the zones (a multi-chambered digester, using a plug-flow system, comprises a sequential series of reaction chambers, four chambers in one embodiment; chamber dividers 23, 24 and 26) (see para. 0021 and 0033-0034; the Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Fitch plug flow reactor to have walls to separate the zones as taught by Srinivasan because the walls of Srinivasan achieve predictable results to separate the zones as is desired by Fitch.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS) as applied to claim 1 above, and further in view of Mikkleson (US 4,956,100 A).

Regarding claim 6, Fitch teaches the system of claim 1.
Fitch does not explicitly teach a means for mixing located within the reactor.
Mikkleson teaches a wastewater treatment system, comprising a reactor; and a means for mixing located within the reactor (col. 2, lines 5-7 discloses: an apparatus for mixing a body of liquid in a treatment basin, such as a float mounted mixer apparatus 10; “a means for mixing” is interpreted under 35 USC 112(f) to be a mixer (see Fig. 4 and lines 5-7 on p. 19 of the instant disclosure), or equivalents thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reactor of Fitch to include a reactor float as taught by Mikkleson and configured to remove the solids from the top of any combination of the zones because the float improves operation and/or treatment by removing accumulated floatable materials efficiently (see Mikkleson, col. 1, lines 32-33 and col. 2, lines 29-36).
The limitations “wherein said mixing occurs intermittently so as to not disrupt the plug-flow profile of the reactor, and wherein said mixing occurs at a shear rate of from about 10 s-1 to about 50 s-1” are considered to be a manner of operating the claimed apparatus.  As the prior art teaches the claimed structure, these limitations therefore do not patentably distinguish the claimed invention from the prior art (see MPEP § 2114 (II)).

Regarding claim 7, Fitch teaches the system of claim 1.

Mikkleson teaches a wastewater treatment system, comprising a reactor; and a reactor float, wherein the reactor float is configured to remove solids from the top of the reactor (an apparatus for removing floating matter from the surface of a liquid in a treatment basin) (see col. 2, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reactor of Fitch to include a reactor float as taught by Mikkleson and configured to remove the solids from the top of any combination of the zones because the float improves operation and/or treatment by removing accumulated floatable materials efficiently (see Mikkleson, col. 1, lines 32-33 and col. 2, lines 29-36).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS) as applied to claim 1 above, and further in view of O'Keefe (US 6,982,035 B1).

Regarding claim 8, Fitch teaches the system of claim 1.
Fitch does not explicitly teach a solids recycle stream exiting the reactor, wherein the solids recycle stream is configured to remove solids separated from at least one of the zones of the reactor. 
O’Keefe teaches a wastewater treatment system, comprising a plug flow reactor having at least two zones (chambers 11 and 13); an influent stream into the reactor; and an effluent stream out of the reactor (see Fig. 1); and a solids recycle stream exiting the reactor, wherein the solids recycle stream is configured to remove solids separated from at least one of the zones of the reactor (treated solids can be recycled to the beginning of the high solids loop) (see col. 7, lines 55-57). 

Thus, Fitch, as modified by O’Keefe, teaches wherein the solids recycle streams configured to convey higher concentration solids to one of the zones of the reactor (higher concentration solids appear to be inherently formed due to the decoupling of hydraulic and solids retention times) (see instant specification, p. 10, lines 6-8).

Regarding claim 9, Fitch, as modified by O’Keefe, teaches the system of claim 8.
Fitch, as previously modified by O’Keefe, does not explicitly teach wherein the solids recycle stream further comprising a solids recycle pump.
O’Keefe further teaches a recycle stream comprising a recycle pump (recycling a portion of the liquid waste stream by an external pump) (see O’Keefe, col. 6, lines 27-33), wherein the solids recycle pump is sized from about 0% to 200% of a desired reactor flow rate (a non-operational pump is sized for 0% of any reactor flow rate, and an operational pump will therefore be inherently sized for >0% of a desired reactor flow rate; per MPEP § 2144.05 (I): where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solids recycle stream of Fitch, as modified by O’Keefe, to include a pump as further taught by O’Keefe because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to transfer material.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS) in view of Srinivasan et al. (US 2003/0034300 A1, as cited in the IDS) and Mikkleson (US 4,956,100 A), or in the alternative, in view of Srinivasan et al. (US 2003/0034300 A1, as cited in the IDS), Mikkleson (US 4,956,100 A) and Matsch et al. (US 4,173,531 A, as cited in the IDS).

Regarding claim 14, Fitch teaches a wastewater treatment system for removing phosphorus, comprising: 
a plug flow reactor with an inlet and an outlet (waste at an inlet 234 of an anaerobic bioreactor 242, and enters a plug flow digester 284, the outlet of the plug flow anaerobic digester 284 is coupled to an inlet of the upflow anaerobic sludge blanket digester 288) (see para. 0014; Fig. 1); 
Fitch does not explicitly state that first, second and third treatment zones are formed within the reactor.
Fitch further teaches creating separate chambers within a single tank of an anaerobic digester (see para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plug flow reactor (digester 284) such that two or more treatment zones are formed within the reactor as further taught by Fitch because such a configuration provides more efficient treatment of both the soluble and suspended solids in a single anaerobic digester (see Fitch, para. 0004 and 0032).
Thus, as modified and per the interpretation noted above (see Claim Objections), Fitch teaches the first treatment zone receiving wastewater via the inlet and adapted to thicken and denifricate the wastewater (the Fitch plug flow anaerobic digester teaches the claimed reactor structure and therefore it is presumed that thickening and denitrification will inherently occur in the first zone (see MPEP § 2112.02 (I)); additionally, biomass growth throughout the reactor as the contaminants are consumed is 
Fitch does not explicitly teach walls for forming the treatment zones, or that the third zone is adapted to separate solids from the wastewater.
Srinivasan teaches a wastewater treatment system, comprising: a plug flow reactor with an inlet and an outlet; walls within the reactor to form first, second and third treatment zones; the first treatment zone receiving wastewater via the inlet; the second treatment zone receiving wastewater from the first zone; and the third treatment zone receiving wastewater from the second zone adapted to separate solids from the wastewater (a multi-chambered digester, using a plug-flow system, comprises a sequential series of reaction chambers, four chambers in one embodiment; after the reaction chambers, and just prior to the exit port for the effluent, a settling chamber is located to remove any microbes and additional solids from the effluent; chamber dividers 23, 24 and 26) (see para. 0021 and 0033-0034; the Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Fitch plug flow reactor to have walls to form the treatment zones and for the third zone to be a zone adapted to separate solids from the wastewater as taught by Srinivasan because such a configuration results in a cleaner effluent (see Srinivasan, para. 0036). 
Fitch, as modified by Srinivasan, does not explicitly teach a float to remove the solids from the reactor.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify one or more or all of the reactor treatment zones of Fitch, as modified by Srinivasan, to include a float as taught by Mikkleson because the float improves operation and/or treatment by removing accumulated floatable materials efficiently (see Mikkleson, col. 1, lines 32-33 and col. 2, lines 29-36).
Alternatively, if it is presumed that Fitch, as modified by Srinivasan and Mikkleson, does not inherently teach the first zone adapted to denitrify the wastewater, Matsch teaches a wastewater treatment system for removing phosphorus, comprising: a treatment zone receiving an influent via an inlet and adapted to thicken and denitrify the influent (the anoxic zone-denitrification tank 321 is operated as the thickening zone) (see Matsch, col. 11, lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plug flow reactor of Fitch (digester 284), as modified by Srinivasan and Mikkleson, to include the Matsch zone thickening and denitrification treatment zone before the zones of Fitch because such a configuration allows for a size reduction in the downstream zones after thickening (see Matsch, col. 11, lines 49-51).

Regarding claim 15, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the wastewater treatment system of claim 14 further comprising a mixer in one of the zones to mix the wastewater (the Mikkleson float allows for mixing) (see Mikkleson, col. 2, line 6).

Regarding claim 17, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the wastewater treatment system of claim 14 further comprising a control system to control flow of wastewater from each of the zones (a PID controller to control the operation of the pump 232) (see Fitch, para. 0013).

Regarding claim 18, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the wastewater treatment system of claim 14 further comprising first, second and third pumps connected to the first, second, and third zones, respectively, for pumping wastewater from the respective zones (the Mikkleson float may be connected to a pump, and as noted above for claim 14, the float may be in all of the zones) (see Mikkleson, col. 4, lines 26-29).

Regarding claim 20, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the water treatment system of claim 14 wherein the walls form a serpentine path through the zones (chambers contained within a single vessel, in a manner that promotes serpentine flow) (see Srinivasan, para. 0021 and the Figure).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 2018/0370830 A1, as cited in the IDS), Srinivasan et al. (US 2003/0034300 A1, as cited in the IDS) and Mikkleson (US 4,956,100 A), or in the alternative, over Fitch et al. (US 2018/0370830 A1, as cited in the IDS), Srinivasan et al. (US 2003/0034300 A1, as cited in the IDS), Mikkleson (US 4,956,100 A) and Matsch et al. (US 4,173,531 A, as cited in the IDS), and further in view of O'Keefe (US 6,982,035 B1).

Regarding claim 16, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the wastewater treatment system of claim 14 further comprising a pump associated with the third zone (the Mikkleson float may be connected to a pump, and as noted above for claim 14, the float may be in all of the zones) (see Mikkleson, col. 4, lines 26-29).
Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), does not explicitly teach the pump associated with the third zone is to recycle wastewater back to the first zone for further treatment, which is interpreted to require a pump capable of recycling an effluent and a pathway for the recycled effluent.
Per the interpretation noted above, O’Keefe teaches a wastewater treatment system, comprising: a plug flow reactor with an inlet and an outlet; walls within the reactor to form two treatment zones (chambers 11 and 13) (see Fig. 1); and a pump associated with the downstream zone to recycle material back to the upstream zone for further treatment (recycling a portion of the liquid waste stream by an external pump; treated solids can be recycled to the beginning of the high solids loop) (see col. 6, lines 27-33; col. 7, lines 55-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reactor of Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), to include a pump for recycling solids, and/or effluent, of a downstream zone back into the first zone as taught by O’Keefe because introducing acclimated bacteria to the beginning of a treatment system improves reaction kinetics (see O’Keefe, col. 7, lines 57-58).

Regarding claim 19, Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), teaches the water treatment system of claim 14 further comprising an influent pump associated with the first zone (the pump 232) (see Fitch, Fig. 1, para. 0013), 
Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), does not explicitly teach an effluent pump associated with the third zone.  However, Fitch further teaches the use of pumps to transfer effluent (pump 290).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), to include an effluent pump associated with the third zone because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to transfer material.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), does not explicitly teach a recycle pump between the third and first zones.
O’Keefe teaches a water treatment system, comprising: a plug flow reactor with an inlet and an outlet; walls within the reactor to form two treatment zones (chambers 11 and 13) (see Fig. 1); and a pump associated with the downstream zone to recycle material back to the upstream zone for further treatment (recycling a portion of the liquid waste stream by an external pump; treated solids can be recycled to the beginning of the high solids loop) (see col. 6, lines 27-33; col. 7, lines 55-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reactor of Fitch, as modified by Srinivasan and Mikkleson (or alternatively Fitch, as modified by Srinivasan, Mikkleson and Matsch), to include a pump for recycling solids, and/or effluent, of a downstream zone back into the first zone as taught by O’Keefe because introducing acclimated bacteria to the beginning of a treatment system improves reaction kinetics (see O’Keefe, col. 7, lines 57-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        November 18, 2021